FILED
                             NOT FOR PUBLICATION                                MAR 24 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN BENJAMIN FREEMAN,                             No. 13-35570

               Plaintiff - Appellant,              D.C. No. 2:12-cv-01006-JCC

  v.
                                                   MEMORANDUM*
KING COUNTY SUPERIOR COURT; et
al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       John Benjamin Freeman appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging extrinsic fraud in

connection with prior state court litigation. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal, Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Freeman’s action under the Rooker-

Feldman doctrine because Freeman’s claims based on extrinsic fraud have been

raised and rejected in a prior state court action and this action, therefore, amounts to a

de facto appeal of that state court judgment. See Reusser v. Wachovia Bank, N.A, 525

F.3d 855, 858-60 (9th Cir. 2008) (defining a “de facto appeal” under the Rooker-

Feldman doctrine, and explaining that the doctrine bars a claim of extrinsic fraud if

the alleged fraud has been separately litigated in a state action to vacate the

purportedly erroneous judgment).

      AFFIRMED.




                                            2                                      13-35570